PER CURIAM.
Appellant-defendant, Ray Garrett Eagle, was charged by information with receiving stolen property, tried by jury, convicted, adjudged guilty by the court and sentenced to a term of imprisonment. Hence this appeal. The thrust of the appeal is that the judgment is defective and the imposition of sentence illegal.
The judgment failed to recite that appellant received the property with knowledge of its stolen character. Such a judgment is defective in omitting a material element of the offense as charged. Mathis v. State, 134 Fla. 352, 184 So. 89 (1938); Biesendorfer v. State, 227 So.2d 322 (Fla.App.1969).
Accordingly, the judgment is reversed and the sentence is vacated and set aside, and the cause remanded for entry of judgment consistent with the views herein expressed and imposition of sentence as the justice of the cause shall require.1
Reversed and remanded.
WALDEN, CROSS and MAGER, JJ., concur.

. See North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), on re-imposition of sentence.